Name: 2000/738/EC: Commission Decision of 17 November 2000 concerning a questionnaire for Member States reports on the implementation of Directive 1999/31/EC on the landfill of waste (notified under document number C(2000) 3318)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  environmental policy;  economic geography;  European Union law; NA
 Date Published: 2000-11-25

 Avis juridique important|32000D07382000/738/EC: Commission Decision of 17 November 2000 concerning a questionnaire for Member States reports on the implementation of Directive 1999/31/EC on the landfill of waste (notified under document number C(2000) 3318) Official Journal L 298 , 25/11/2000 P. 0024 - 0026Commission Decisionof 17 November 2000concerning a questionnaire for Member States reports on the implementation of Directive 1999/31/EC on the landfill of waste(notified under document number C(2000) 3318)(2000/738/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste(1), in particular Article 15,Whereas:(1) Article 15 of Directive 1999/31/EC requires Member States to send to the Commission a report on the implementation of this Directive.(2) This report shall be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Council Directive 91/692/EEC(2).(3) The first report will cover the period from 16 July 2001 to 2003.(4) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 6 of Directive 91/692/EEC,HAS ADOPTED THIS DECISION:Article 1The questionnaire in the Annex is hereby adopted.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 November 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 182, 16.7.1999, p. 1.(2) OJ L 377, 23.12.1991, p. 48.ANNEX>PIC FILE= "L_2000298EN.002502.EPS">>PIC FILE= "L_2000298EN.002601.EPS">